          Case 1:12-cr-00045-RJS Document 647 Filed 05/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

          -v-                                                No. S4 12-cr-45-7 (RJS)
                                                                    ORDER
 DAMIAN CUNNINGHAM,

                                Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of Defendant’s petition for compassionate release from custody

under the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018). (Doc. No. 646.)

The petition is dated April 22, 2020 and was filed on the electronic docket on May 7, 2020. IT IS

HEREBY ORDERED THAT the government shall file a response no later than May 13, 2020,

setting forth its position on Defendant’s petition.

SO ORDERED.

Dated:          May 8, 2020
                New York, New York
                                                      ___________________________
                                                      RICHARD J. SULLIVAN
                                                      UNITED STATES CIRCUIT JUDGE
                                                      Sitting by Designation
